Citation Nr: 1814844	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-12 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for the appeal issues.  

The Board remanded the case for further development in November 2015.  The case has since been returned to the Board for appellate review.

The issue of erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran does not have a current diagnosis of peripheral neuropathy of either the left or right upper extremity.

CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326. 

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A letter dated in September 2011, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records, all other relevant medical records and examinations have been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been associated with the claims file, to the extent possible. 

Additionally, the Veteran has been most recently afforded VA examinations in May 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate.  Thus, with respect to the Veteran's claim, there is no additional evidence that needs to be obtained.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Certain chronic diseases, to include neuropathy (other organic diseases of the nervous system), although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310 (a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310 (b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Peripheral Neuropathy

As noted above, the Board finds the Veteran is not entitled to service connection for a peripheral neuropathy disability of either the right or left upper extremity.  In reaching this determination, that the Veteran does not have a current bilateral upper extremity peripheral neuropathy disability, the Board has considered the Court of Appeals for Veterans Claim ("Court/CAVC") holding that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Despite this broad approach, the Board finds the weight of the evidentiary record, including objective medical findings and lay assertions, is against the finding of a bilateral upper extremity peripheral neuropathy disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim,"  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 225. 

The mere fact of a Veteran reporting subjective symptoms, whether bilateral arm numbness, weakness, or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, in order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001). 

A review of the Veteran's medical records does not suggest that the Veteran has ever reported or complained of either a left or right upper extremity peripheral neuropathy disorder despite reporting symptoms pertaining to his lower extremities to various health care providers.  Significantly, the various treatment records and examination reports do not show complaints of either left or right arm numbness, weakness, and tingling.  Rather, the Veteran's medical record do demonstrate that he has reported and been treated for symptoms of bilateral lower extremity peripheral neuropathy (service connection has been awarded for peripheral neuropathy of the lower extremities).  The Board finds the lack of reported symptomatology of either the left or right arms to medical providers to be significant, especially in light of his reports of lower extremity symptoms.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (A lack of notation where it would be expected, to include during treatment or examination, is noteworthy). 

The Board does observe that the Veteran alleged symptoms of bilateral upper extremity peripheral neuropathy during his May 2016 VA examination.  While the Board finds the Veteran competent to report these symptoms, the Board finds that they have not been corroborated by any report outside of this examination.  See Layno, 6 Vet. App. 465, 469.  While the Veteran reported temporary tingling in his hands, mild numbness in his bilateral upper extremities, the examiner found that he did not have upper extremity diabetic peripheral neuropathy.  The examiner reasoned that loss of vibratory sense is the first sign of peripheral neuropathy and can be found before the patient is even aware that he has peripheral neuropathy symptoms.  In this case, vibratory sense was present in the bilateral upper extremities and therefore it was less likely than not consistent with a diagnosis of diabetic peripheral neuropathy.

While the Board finds the Veteran competent to report his symptoms, the Board finds that the etiology of these symptoms, and their relationship to his active duty service, falls outside the realm of common knowledge of a layperson, and thus, the Veteran is not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4; see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As such, the Board affords the Veteran's lay statements regarding etiology of his current symptoms little probative weight.

Therefore, the Board has reviewed all medical and lay evidence, but finds there is no probative evidence of record which establishes that the Veteran has been diagnosed with any bilateral upper extremity peripheral neuropathy disability during the pendency of his appeal.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for peripheral neuropathy of the upper extremities is denied.


REMAND

Upon review of the claims file, the Board believes that additional development on the claim for service connection for erectile dysfunction is warranted.

The Veteran's VA treatment records reflect that he was diagnosed with erectile dysfunction during a June 2012 VA diabetes mellitus examination and he continued to take medication for erectile dysfunction as recently as September 2015.  

VA afforded the Veteran an examination in May 2016.  The examiner noted that the Veteran reported his erectile dysfunction had resolved three months prior to the examination.  Therefore, the examiner did not provide an opinion as to the etiology of the condition.

The U. S. Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the fact that no erectile dysfunction was present at the time of the recent VA examination does not negate the need for a medical opinion addressing the etiology of any male reproductive system disorders present during the pendency of this claim.  The examiner did not report on whether there had been any recurrence or residuals of erectile dysfunction since service. 

Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Given that the Veteran has reported recurrence, the Board believes that another examination with opinion is necessary to resolve the claim.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed erectile dysfunction, to include as secondary to the Veteran's diabetes mellitus.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, and elicit from the Veteran a detailed medical history regarding his male reproductive system disability and post-service dates of recurrence, if any. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction disorder is causally related to diabetes? 

If not, is it at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction is aggravated beyond the natural progress of the disease by his diabetes?

The examiner is asked to specifically address whether there has been recurrence of erectile dysfunction or residuals of erectile dysfunction since service.  Even if such condition had resolved at the time of examination, the examiner is asked to provide an opinion on the etiology of any male reproductive system disability regardless of whether it has resolved.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

2.  The AOJ should undertake any additional development deemed warranted.

3.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


